       Case 2:17-cv-09193-FMO-E Document 106 Filed 05/31/19 Page 1 of 1 Page ID #:3812




                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
Lucy Ulikhanova et al                                                         CASE NUMBER


                                                                                                    2:17-cv-09193-FMO-E
                                          PLAINTIFF(S)/PETITIONER(S)
                                     v.
County of Los Angeles et al                                                              ORDER TO REASSIGN MOTION
                                                                                        DUE TO SELF-RECUSAL PURSUANT
                                     DEFENDANT(S)/RESPONDENTS(S)
                                                                                           TO GENERAL ORDER 16-05


       The undersigned Judge, to whom the Referral of Motion to Disqualify was assigned, is hereby of the
opinion that he or she should not preside over said case, by reason of (please use additional sheets if necessary):
The Court has a financial interest in one of the parties. Motion for disqualification to be reassigned.




       IT IS HEREBY ORDERED that this case be reassigned by the Clerk in accordance with General
Order 16-05.
          This self-recusal has been Ordered:
                ✔ within 120 days of the Court being assigned said case.

                    after 120 days of the Court being assigned said case.

          May 31, 2019
          Date                                                                    United States District Judge/Magistrate Judge



                                               NOTICE TO COUNSEL FROM CLERK



       The Referral of Motion to Disqualify Judge Fernando M. Olguin has been reassigned to Judge Dale S. Fischer.



                                                                                                                                  .




cc:       Previous Judge           Statistics Clerk


CV-52 (10/16)                     ORDER TO REASSIGN CASE DUE TO SELF-RECUSAL PURSUANT TO GENERAL ORDER 16-05
